Title: To John Adams from Benjamin Franklin, 28 August 1776
From: Franklin, Benjamin
To: Adams, John


     
      Sir
      
       Augt. 28. 1776
      
     
     The Bearer Mr. Measam was a Merchant of good Reputation at Montreal; but having engag’d warmly in the American Cause, has been oblig’d to abandon that Country, to the great Detriment of his Affairs. He was appointed by Gen. Wooster a Commissary of Stores there; and apprehending Such an Officer to be at this time necessary in our Northern Army, he has apply’d to Congress for a Continuance in that Office. I understand that his Memorial is referred to the Board of War. As I have had occasion to know Mr. Measam as a good Accomptant, a Man of Method, and very correct in Business, I cannot but think that if such an Officer is wanting, he is extremely well qualify’d for the Employ; and as such beg leave to recommend him to the Favour of the Board. With great Respect, I have the Honour to be Sir, Your most obedient humble Servant
     
      B. Franklin
     
    